Citation Nr: 0031672	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  95 - 20 552	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an effective date prior to June 19, 1997, for 
the assignment of a 70 percent rating for post-traumatic 
stress disorder.  

Entitlement to an effective date prior to June 19, 1997, for 
the award of a total disability rating based on 
unemployability due to service-connected disability.  

Entitlement to service connection for irritable bowel 
syndrome as secondary to PTSD.

Entitlement to service connection for sinus arrhythmia as 
secondary to PTSD. 

Entitlement to service connection for hepatitis C. 

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1964 to November 1966, including service in the 
Republic of Vietnam area of operations from September 1964 to 
December 1964.  

On November 18, 1999, the Board of Veterans' Appeals issued a 
decision which the claimant appealed to the United States 
Court of Appeals for Veterans Claims (Court).  On May 8, 
2000, the Court vacated and remanded that part of the Board's 
decision which (1) denied an effective date earlier than June 
19, 1997, for assignment of a 70 percent rating for PTSD; and 
(2) denied an effective date earlier than June 19, 1997, for 
the award of a total disability rating based on 
unemployability due to service-connected disability.  

In the Court's order and supporting documentation, it was 
determined that the Board had not provided adequate reasons 
and bases for its findings and conclusions, precluding 
effective judicial review; that the Board had not properly 
considered the provisions of  38 U.S.C.A. § 5110 (b)(2) and  
38 C.F.R. §3.400(o)(2) in making its determinations; that the 
Board had viewed the veteran's written statement received on 
June 17, 1997, as a reopened claim for a rating in excess of 
30 percent, rather than as a Notice of Disagreement with the 
rating decision of April 28, 1997, which assigned an initial 
rating of 30 percent for PTSD (See  Fenderson v. West, 12 
Vet. App.  119 (1999); and that the Board failed to take into 
consideration the Court's decision in  Hazan V. Gober, 10 
Vet. App. 511 (1997), in which the Court expressed the 
opinion that all evidence should be considered when deciding 
when the disability warranting a rating increase was 
"ascertainable."  The appellant was informed that he has 
the right to submit additional evidence and argument on the 
matter or matters the Court had remanded to the Board.  
Kutscherousky v. West, 12 Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).

In its decision of November 18, 1999, now vacated, the Board 
further remanded to the RO additional issues of secondary 
service connection for irritable bowel syndrome as secondary 
to PTSD, service connection for sinus arrhythmia as secondary 
to PTSD, service connection for hepatitis C, and service 
connection for low back disability because of the veteran's 
November 1996 request for a personal hearing.  Those issues 
are addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran's claim for service connection for PTSD was 
received at the RO on December 21, 1994; that claim was 
denied by rating decision of October 6, 1995, and the veteran 
timely appealed that decision and perfected his appeal.  

3.  A rating decision of April 28, 1997, granted service 
connection for PTSD, evaluated as 30 percent disabling, 
effective December 21, 1994; the veteran appealed that 
initial grant of service connection, seeking a higher 
evaluation and an earlier effective date.  

4.  A rating decision of January 1999 granted an increased 
rating of 70 percent for PTSD, effective June 19, 1997; 
granted a total disability rating based on unemployability, 
effective June 19, 1997; and granted basic eligibility for 
Dependents Educational Assistance benefits, effective June 
19, 1997; the veteran continued his appeal for an earlier 
effective date.  

5.  The medical and other evidence of record show that, 
effective December 21, 1994, the veteran's service-connected 
PTSD was productive of impairment such that the ability to 
establish and maintain effective and favorable relationship 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain and retain 
employment.  

6.  Effective December 21, 1994, the veteran's only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precluded the veteran from securing and following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  An earlier effective date of December 21, 1994, for the 
assignment of a schedular 70 percent rating for PTSD is 
granted.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 1991);  
38 C.F.R. § 3.400 (2000);  Fenderson v. West, 12 Vet. App.  
119 (1999). 

2.  The criteria for a 100 percent schedular rating for PTSD 
are met, effective December 21, 1994.  38 U.S.C.A. § 1110, 
1131, 1155 (West 1991);  38 C.F.R. Part 4, §§ 4.16(c), 4.132, 
Diagnostic Code 9411 (prior to November 7, 1996);  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  The record shows that the RO has obtained available 
evidence from all sources identified by the veteran, that he 
has a personal hearing on these issues, and that he has 
undergone comprehensive VA psychiatric examination in 
connection with his claims.  On appellate review, the Board 
sees no areas in which further development might be 
productive.

I.  Evidentiary and Procedural History

As noted, the veteran served on active duty from May 1964 to 
November 1966.  His amended DD Form 214 and DD Form 215 shows 
that he was awarded the Armed Forces Expeditionary Medal 
(Vietnam), the Vietnam Service Medal, the National Defense 
Medal (Vietnam), and the Combat Action Ribbon (Vietnam).  

His service personnel records show that the veteran served 
aboard USS LYNDE MC CORMICK (DDG-8) in the Republic of 
Vietnam area of operations from September 1964 to December 
1964, and that he served aboard USS WADELL (DDG-24) from 
October 1965 to November 1966.  

The veteran's original application for VA disability 
compensation and pensions benefits, received at the RO in May 
1994, made no mention of a psychiatric disability.

A report of VA general medical examination, conducted on 
October 15, 1994, cited the veteran's statement that he has 
nightmares of Vietnam; that while serving aboard ship, his 
ship was rammed by another destroyer; that he was pinned in a 
corner; and that he frequently has nightmares of being pinned 
in a corner and night sweats caused by these bad dreams.  A 
psychiatric evaluation was ordered to rule out PTSD.  That 
psychiatric evaluation disclosed that the veteran appeared 
anxious and admitted to feelings of depression and of having 
constant nightmares, but denied suicidal or homicidal 
ideation.  The diagnosis was PTSD.

At a personal hearing held at the RO on December 29, 1994, in 
connection with an unrelated issue, the veteran submitted 
additional medical evidence and documentation, including a 
copy of his Enlisted Performance Record for the period from 
May 1964 to November 1966.  A September 1994 letter from a 
private physician indicated that he was treating the veteran 
for a significant problem with depression; that he should 
reduce his Valium dosage; and that if his depression did not 
improve, he would refer him to a psychiatrist.  A 
psychosocial assessment of the veteran by a private mental 
health care provider, dated in October 1994, stated that the 
veteran's affect was depressed, frustrated, anxious, and 
stressed; that his thought content included recurrent 
nightmares about Vietnam; that his mood was anxious; that his 
current stress was compounded by PTSD from Vietnam, with 
nightmares and mild claustrophobia; that his day-to-day 
functioning was very restricted due to his mental and 
physical problems; and that he was unable to work at all.  
The Axis I diagnosis was PTSD, delayed onset, and his Global 
Assessment of Functioning (GAF) Score was 55.  A November 
1994 letter from Managed PsychCare stated that the veteran 
was admitted to St. Anthony's Medical Center in November 1994 
with a diagnosis of major depression.  An undated newspaper 
clipping shows that USS LYNDE MC CORMICK was fired upon by a 
vessel believed to be North Vietnamese while 20 miles off 
Vietnam, and returned fire with .50 caliber machine guns.  

Also submitted was a letter addressed to the Secretary of 
Veterans Affairs, dated November 14, 1994, in which the 
veteran stated that he experienced depression and emotional 
stress while serving aboard USS WADELL (DDG-24); that WADELL 
was involved in a collision at sea with USS BASS (DD-887); 
that he was trapped in the [gun turret] magazine while WADELL 
came close to sinking, causing him to experience recurrent 
nightmares; that he has been plagued and haunted by those 
events for the past 28 years; and that he was recently 
diagnosed with PTSD, and has been unable to work for nearly a 
year.  

A Hearing Officer's decision, dated in January 1995, cited 
receipt of the above-described medical evidence, the 
newspaper clipping, and the veteran's letter, and noted that 
the veteran had submitted evidence of a psychiatric disorder 
and symptoms of depression at his personal hearing.  

In January 1995, the veteran submitted a completed PTSD 
questionnaire, and requested a compensation examination for 
PTSD.  In addition, he submitted evidence from the Department 
of the Navy, including a Command History of USS WADELL (DDG-
24), and portions of a chronological history of USS BRINKLEY 
BASS (DD-887).  Those documents show that WADELL was the 
first ship to be fired on by enemy shore batteries in January 
1966; that in early February 1966, WADELL was involved in a 
collision with USS BRINKLEY BASS (DD-887) and damaged, 
requiring extensive repairs at Subic Bay; and that at that 
time, a helicopter crashed off BASS' stern and overturned, 
with loss of three servicemen.  In an annotation to the Navy 
Department records, the veteran stated that he witnessed the 
helicopter crash and the death of the servicemembers.  

In a June 1995 letter to the RO, the veteran's representative 
asked why no action had been taken on the veteran's claim for 
service connection for PTSD, citing an RO letter of December 
29, 1994, which requested documentation to support that 
claim, and the veteran's submission of the requested 
evidence.  

A rating decision of October 6, 1995, denied service 
connection for PTSD, and the veteran was notified of that 
action by RO letter of October 18, 1995.  His Notice of 
Disagreement was received at the RO on March 5, 1996, and a 
Statement of the Case was issued in April 1996.  On May 6, 
1996, the veteran submitted an extensive brief addressing the 
issue of service connection for PTSD, together with a portion 
of the October 1994 VA general medical examination showing a 
diagnosis of PTSD, and VA outpatient clinic records, dated in 
May 1996, showing that he claimed PTSD.  In addition, a 
letter from the veteran, received at the RO in August 1996, 
addressed the issues upon which the RO had denied the 
veteran's PTSD claim, and elaborated upon the veteran's 
combat stressors.  In September 1996, the veteran submitted a 
letter in which he asserted that he was suffering from PTSD; 
called attention to the PTSD criteria in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), as compared to 
the third edition (DSM-III); expressed an intention to carry 
that matter to the Court of Appeals, if necessary; and 
submitted a clipping which cited a report from the American 
Journal of Psychiatry that PTSD develops over a long period 
of time.  

On November 8, 1996, a Supplemental Statement of the Case was 
issued with respect to the claim for service connection for 
PTSD, and the veteran was notified by letter that he had 60 
days to make any comment he wished concerning the additional 
information.  On a VA Form 9, filed on November 12, 1996, the 
veteran requested a travel Board hearing at the RO.  On 
December 5, 1996, the veteran presented additional written 
argument in support of his PTSD claim, and submitted a 
private psychiatric assessment, dated in December 1996, which 
cited the veteran's complaints of sleep disturbances, 
recurring bad dreams about Vietnam service, waking up 
perspiring and fearful, low energy, and irritability.  
Findings on mental status examination included irritability, 
stress, tension, a depressed mood, and feelings of guilt and 
remorse.  The Axis I diagnosis was PTSD.  

In December 1996, the veteran requested a hearing before the 
Board in Washington, DC, in lieu of a travel Board hearing.  

Lay statements from the veteran's spouse, brother, sister, 
and a long-time associate, dated in February 1997, assert 
that while the veteran behaved as a normal individual prior 
to service entry, he exhibited anxiety, irritability, 
nervousness, aggression, violence, difficulty in getting 
along with people, and inability to retain employment after 
returning to civilian life.  

A Supplemental Statement of the Case was issued in February 
1997 addressing the issue of service connection for PTSD, and 
the veteran was notified by letter that he had 60 days to 
make any comment he wished concerning the additional 
information.  The veteran submitted additional written 
argument in support of his PTSD claim in February 1997, 
together with another VA Form 9 in which he requested a 
personal hearing before the Board in Washington, DC. 

A report of VA psychiatric examination, conducted in March 
1997, cited the veteran's statements that while in service, 
his ship came under enemy fire, causing him to fear for his 
life; that he experienced terror when he was trapped in a gun 
mount magazine after his ship was rammed by another ship 
while refueling; that he attempted suicide in 1967; that he 
had been agitated and depressed for years, and had taken a 
friend's medications; that he experiences flashbacks and 
wakes up sweating after nightmares of being trapped in the 
magazine; and that he was currently being seen in the PTSD 
clinic.  Mental status examination disclosed that the veteran 
was a loner and avoidant of people; that he had interpersonal 
problems with poor socialization; and that he experienced 
fluctuating mood states, anger, depression, and irritability.  
The Axis I diagnosis was PTSD, and his estimated GAF Score 
was 58.

A rating decision of April 28, 1997, granted service 
connection for PTSD, evaluated as 30 percent disabling, 
effective December 21, 1994, which was identified as the date 
of receipt of the veteran's original claim for PTSD.  The 
veteran was notified of that action, and of his right to 
appeal, by RO letter of May 12, 1997. 

Although no Notice of Disagreement had been filed by the 
veteran in connection with the rating or effective date 
assigned for the veteran's service-connected PTSD, the RO 
nevertheless issued a Supplemental Statement of the Case, 
also dated April 28, 1997, with respect to the issue of 
service-connection for PTSD, now rated as 30 percent 
disabling, evidently relying on the decision of the Court in  
West v. Brown, 7 Vet. App. 329 (1995) (en banc) and in  
Holland v. Brown,  9 Vet. App. 324 (1996), which held that a 
Notice of Disagreement as to an RO denial of a service 
connection claim encompasses and places in appellate status 
all elements of such claim, including rating and effective 
date, even though those elements have not been addressed by 
the RO decision appealed to the Board.  

The record further shows that on June 19, 1997, the veteran 
submitted a document which stated, in pertinent part, that 
the veteran claimed a 100 percent total rating based on 
unemployability due to service-connected disability, and that 
"[a]lso at issue is the veteran's service-connected rating 
of 30 percent.  This value rating is incorrect due to the 
number of nightmares, cold sweats, and panic attacks 
occurring 3-4 times weekly (sometimes more)."  That document 
was construed by the RO as a reopened claim for a rating in 
excess of 30 percent for PTSD.  

Further, a letter from the veteran, received at the RO on 
June 20, 1997, contained the following statement:  "I am 
writing this letter in response to your letter dated April 4, 
1997[sic], granting me service connection for P.T.S.D.  
However, I am formally filing this N.O.D. with the rating 
percentage due to my frequent attacks that occur 3-4 times 
weekly, sometimes more."  That letter further asserted that 
the veteran was entitled to retroactive benefits for PTSD 
from the date of discharge.  

On June 25, 1997, the RO received notification that the 
veteran was in receipt of Social Security Administration 
disability benefits, effective August 1, 1994.

The veteran's claim for a total disability rating based on 
unemployability (VA Form 21-8940), was received at the RO on 
July 16, 1997.  No action was taken with respect to that 
claim.  

On July 23, 1997, the veteran's representative filed a Motion 
to Stay Proceedings, seeking a postponement of the veteran's 
personal hearing pending receipt of the veteran's Social 
Security Administration records by the RO.  

An October 1997 letter from the RO Director to the veteran's 
Congressman stated, in part, that the veteran was "currently 
rated 30 percent disabled due to his service-connected post-
traumatic stress disorder (PTSD)" and that "[t]his is one 
of several issues he has under appeal."

A personal hearing held at the RO in November 1997 addressed 
only the issue of an overpayment of nonservice-connected 
pension benefits.  

On April 16, 1998, the veteran submitted another claim for a 
total disability rating based on unemployability (VA Form 21-
8940), together with an employment affidavit stating that he 
last worked on a full-time basis in approximately 1969, and 
that he had not worked at all since 1992 due to mental stress 
and physical pain.  In an accompanying letter from his 
attorney, it was asserted that the veteran was entitled to a 
rating in excess of 30 percent for PTSD under the revised 
regulations for rating such disability; that the veteran was 
entitled to a total disability rating based on 
unemployability; that the veteran was entitled to a 
determination of permanence of that total disability rating; 
and that the veteran was entitled to a VA examination with 
respect to the claimed disabilities.  In another letter of 
the same date, the veteran's attorney filed a Notice of 
Disagreement with (1) the 30 percent rating assigned for PTSD 
in the rating decision of April 28, 1997, and (2) the denial 
of the veteran's claim for a total disability rating based on 
unemployability.  

In an RO annotation to the above-cited Notice of 
Disagreement, dated in November 1998, it was noted that a 
Statement of the Case as to the claim for a rating in excess 
of 30 percent for PTSD had not been issued, and that the 
claim for a total disability rating based on unemployability 
had not been adjudicated.

A rating decision of November 1998 denied the claim for an 
effective date prior to December 21, 1994, for the grant of 
service connection for PTSD, and deferred adjudication of the 
claim for a total disability rating based on unemployability.  
The veteran was notified of that action, and of his right to 
appeal.  A Statement of the Case was issued in November 1998 
addressing the claim for a rating in excess of 30 percent for 
PTSD.  A letter from the veteran's attorney, received in 
December 1998, took issue with the rating assigned for the 
veteran's service-connected PTSD, and was accepted as a 
Substantive Appeal in lieu of VA Form 9.  In that Substantive 
Appeal, it was stated that the veteran did not request a 
personal hearing at the RO or at the Board, and asked that 
the case be transferred to the Board.  

A report of VA psychiatric examination, conducted in December 
1998, cited the examiner's review of the veteran's records, 
noted the veteran's previously-described inservice stressors, 
and recounted the veteran's complaints of PTSD 
symptomatology.  It was also noted that the veteran had not 
worked since 1992; that he had a fear of going out; and that 
he did not visit his family.  Mental status examination was 
reported, and the Axis I diagnosis was PTSD; Axis II: 
Secondary depression and bipolar disorder; and Axis V showed 
a Global Assessment of Functioning(GAF) Score of 60 percent, 
while noting that the veteran was unable to work because of 
PTSD and secondary depressed symptoms which are covered by 
the medication.  

A rating decision of January 1999 granted an increased rating 
of 70 percent for PTSD, effective June 19, 1997; granted a 
total disability rating based on unemployability, effective 
June 19, 1997; and granted basic eligibility for Dependents 
Educational Assistance, effective June 19, 1997.  It was 
indicated that the effective date of the awards was based 
upon an informal claim received on that date because the 
medical evidence prior to that date did not support more than 
a 30 percent evaluation.  The veteran filed a timely Notice 
of Disagreement, seeking an effective date prior to June 19, 
1997, for the grant of an increased rating of 70 percent for 
PTSD, for the grant of a total disability rating based on 
unemployability, and for the grant of basic eligibility for 
Dependents Educational Assistance. 

A September 1995 decision by an Administrative Law Judge, 
Social Security Administration, with supporting medical 
documentation, determined that the veteran was disabled under 
the provisions of the Social Security Act, effective February 
2, 1994, due to severe chronic pain in the lower back, 
hearing loss and tinnitus, and depression.  It was noted that 
the veteran's depression severely affected his ability to 
relate to co-workers, deal with the public, interact with 
supervisors, deal with work stresses, function independently, 
and maintain attention and concentration.  Additional medical 
evidence in support of that determination was also received.  

A summary from St. Anthony's Medical Center, dated in 
November 1994, shows that the veteran was admitted with 
suicidal ideation and complaints of depression of 12 years' 
duration.  A psychosocial assessment completed during that 
hospitalization cited the veteran's statement to his wife 
that he felt like blowing his head off, and his problems were 
identified as suicidal thoughts, homicidal thought toward 
government officials, decreased sleep, decreased appetite 
with 50 pound weight loss in past year, decreased energy, 
increased nightmares, and increased anger.  The diagnosis was 
major depression.  

A November 1994 report from Disability Determination 
Services, St. Louis, diagnosed PTSD, with symptoms of 
depression, nightmares, and anxiety, complicated by multiple 
physical problems greatly affecting his day-to-day 
functioning; not able to work.  

An April 1995 private psychiatric evaluation of the veteran 
diagnosed major depression, with depressed mood, ideas of 
helplessness, an increase in irritability, difficulty in 
concentration, and nightmares and disturbed sleep; a history 
of PTSD symptoms including flashbacks and panic attacks; and 
a dislike for being around people or leaving his house.  

An OHA Psychiatric Review Technique Form, dated in September 
1995, disclosed a depressive syndrome characterized by 
anhedonia and a pervasive loss of interest in almost all 
activities; sleep disturbance; psychomotor agitation or 
retardation; and difficulty concentrating and thinking; and 
productive of moderate restrictions of activities of daily 
living, moderate difficulties in maintaining social 
functioning, and frequent deficiencies in concentration, 
persistence or pace resulting in failure to complete tasks in 
a timely manner in work settings or elsewhere.  

A Statement of the Case was issued in June 1999 addressing 
the issues of an effective date prior to June 19, 1997, for 
the grant of an increased rating of 70 percent for PTSD, for 
the grant of a total disability rating based on 
unemployability, and for the grant of basic eligibility for 
Dependents Educational Assistance benefits.  

In his Substantive Appeal, received in August 1999, it was 
asserted, in part, that the veteran has continuously pursued 
his appeal for VA disability compensation benefits for PTSD 
since November 14, 1994, when he wrote to the Secretary of VA 
regarding his claim; and that the RO erred in construing the 
veteran's letter, received at the RO on June 19, 1997, as an 
informal claim for a total rating based on unemployability 
due to service-connected disability, and a reopened claim for 
a rating in excess of 30 percent for PTSD.  

A Supplemental Statement of the Case, issued in June 1999, 
addressed the issues of an effective date prior to June 19, 
1997, for the grant of an increased rating of 70 percent for 
PTSD, for the grant of a total disability rating based on 
unemployability, and for the grant of basic eligibility for 
Dependents Educational Assistance.  That document cited the 
veteran's letter of June 17, 1997, as an informal claim for a 
total disability rating based on unemployability, and cited 
an April 16, 1998, letter as a claim for an increased 
evaluation and a total disability rating based on 
unemployability.  

II.  Analysis

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 
38 U.S.C.A. § 7105(a), (b) (West 1991);  38 C.F.R. §20.200, 
Rule 200 (2000).  

The record shows that a rating decision of October 6, 1995, 
denied service connection for PTSD; that the veteran's Notice 
of Disagreement was received at the RO on March 5, 1996; that 
a Statement of the Case was issued on April 16, 1996; and 
that on May 6, 1996, the veteran filed an extensive brief 
addressing the October 1995 denial of his claim for service 
connection for PTSD, a copy of a portion of the October 1994 
VA general medical examination showing a diagnosis of PTSD, 
and a copy of a VA outpatient clinic record, dated in May 
1996, showing that he claimed to have PTSD.  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior Supplemental 
Statements of the Case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 U.S.C.A. § 7105(d)(3)-(5) 
(West 1991);  38 C.F.R. §20.202, Rule 202 (2000).  

Based upon the foregoing, the Board finds that the veteran 
timely appealed the denial of his claim for service 
connection for PTSD by rating decision of October 6, 1995; 
and that following issuance of a Statement of the Case, he 
perfected that appeal by the submission of correspondence 
containing the necessary information, including specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed.  As the RO's rating decision of October 6, 
1995, never became final because of the veteran's timely 
appeal of that determination, there was no final denial such 
as to require the submission of new and material evidence to 
reopen that claim.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156 (2000).  That appeal remained in appellate 
status and unresolved pending the personal hearing requested 
by the veteran in November 1996.  Therefore, the provisions 
of  38 C.F.R. § 3.400(o)(2), addressing claims for increase, 
and  38 C.F.R. § 3.400(q), addressing the submission of new 
and material evidence, are inapplicable to this claim.  

Thereafter, a rating decision of April 28, 1997, granted 
service connection for PTSD, evaluated as 30 percent 
disabling, effective December 21, 1994, which was identified 
in that rating decision as the date of receipt of the 
veteran's original claim for PTSD.  The veteran was notified 
of that action, and of his right to appeal, by RO letter of 
May 12, 1997.  That rating action rendered moot the veteran's 
appeal for service connection for PTSD by a total grant of 
the benefit sought on appeal.  In addition, the Board finds 
that the rating decision of April 28, 1997, granting service 
connection for PTSD, evaluated as 30 percent disabling, 
effective December 21, 1994, was an initial rating for 
disability following an initial award of service connection 
for PTSD.  See Fenderson v. West, 12 Vet. App.  119 (1999).  

Although no Notice of Disagreement had yet been filed by the 
veteran in connection with the rating percentage or effective 
date assigned for the veteran's service-connected PTSD, the 
RO nevertheless issued a Supplemental Statement of the Case, 
also dated April 28, 1997, with respect to the issue of 
service-connection for PTSD, now rated as 30 percent 
disabling, evidently relying on the decision of the Court in  
West v. Brown, 7 Vet. App. 329 (1995) (en banc) and in  
Holland v. Brown,  9 Vet. App. 324 (1996), which held that a 
Notice of Disagreement as to an RO denial of a service 
connection claim encompasses and places in appellate status 
all elements of such claim, including rating and effective 
date, even though those elements have not been addressed by 
the RO decision appealed to the Board.  

However, the Court's decision in West, id. was subsequently 
overruled by the Federal Circuit Court in Grantham v. Brown,  
114 F.3d 1156 (Fed.Cir.1997), while Holland, id, was 
subsequently reversed and remanded by the United States Court 
of Appeals for the Federal Circuit in  Holland v. Gober, No. 
97-7045 Fed. Cir. July 29, 1997).  Those Federal Circuit 
Court decisions determined that the RO's award of service 
connection for the disability at issue constituted a full 
award of benefits on the appeal initiated by the veteran's 
Notice of Disagreement on such issue, and that such decision 
as to the disability rating assigned or the effective date 
elements or issues required a separate Notice of Disagreement 
in order for them to be placed in appellate status.  The 
Board notes that the veteran had not submitted a Notice of 
Disagreement with any determination of the RO in its rating 
decision of April 28, 1997, and that there were no unresolved 
issues remaining in appellate status as to the appeal for 
service connection for PTSD at the time the RO issued the 
Statement of the Case on April 28, 1997.

The veteran's formal application for a total disability 
rating based on unemployability (VA Form 21-8940), was 
received at the RO on July 16, 1997.  On June 19, 1997, the 
veteran submitted a document which stated, in pertinent part, 
that the veteran claimed a 100 percent total rating based on 
unemployability due to service-connected disability, and that 
"[a]lso at issue is the veteran's service-connected rating 
of 30 percent.  This value rating is incorrect due to the 
number of nightmares, cold sweats, and panic attacks 
occurring 3-4 times weekly (sometimes more)."  That document 
was construed by the RO as a reopened claim for a rating in 
excess of 30 percent for PTSD.  

It is argued that the document received at the RO on June 19, 
1997, was a Notice of Disagreement with the 30 percent rating 
assigned for PTSD or, conversely, that such constituted a 
reopened claim for a rating in excess of 30 percent for PTSD.  
Those issues are rendered moot by another letter from the 
veteran, received at the RO on June 20, 1997, that contained 
the following statement:  "I am writing this letter in 
response to your letter dated April 4, 1997[sic], granting me 
service connection for P.T.S.D.  However, I am formally 
filing this N.O.D. with the rating percentage due to my 
frequent attacks that occur 3-4 times weekly, sometimes 
more."  That letter further asserted that the veteran was 
entitled to retroactive benefits for PTSD from the date of 
service discharge.  

Based upon the foregoing, it is clear that veteran's letter 
received on June 20, 1997, constitutes a Notice of 
Disagreement with the disability percentage rating and the 
effective date of the grant of service connection for PTSD.  
In  Gallegos v. Gober,  14 Vet. App. 50 (2000), the Court 
invalidated, in part, the definition of what constitutes a 
Notice of Disagreement (NOD) set forth in  38 C.F.R. 
§ 20.201.  The Court stated that the specific requirement 
contained in § 20.201 that an NOD "must be in terms which 
can be reasonably construed as disagreement with [the] 
determination and a desire for appellate review" by the 
Board is not stated in the governing statutory provision, 
38 U.S.C.A. § 7105.  Instead, the statute specifies five 
elements for an NOD, including that it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ) (§ 7105(d)(2)); (2) be filed in 
writing (§ 7105(b)(1), (b)(2)); (3) be filed with the AOJ (§ 
7105(b)(1)); (4) be filed within one year after the date of 
mailing of notice of the RO decision (§ 7105(b)(1)); and (5) 
be filed by the claimant or the claimant's authorized 
representative (§ 7105(b)(2)).  The only content requirement 
is an expression of "disagreement" with the decision of the 
RO.  Further, a plain reading of § 7105 shows a statutory 
scheme whereby a document that satisfies the five specified 
elements is an NOD and thereby initiates appellate review.  
Gallegos, Id.
The Board finds that the veteran's letter, received at the RO 
on June 20, 1997, constituted a Notice of Disagreement with 
the disability rating assigned and the effective date 
elements of the rating decision of April 28, 1997, and placed 
those issues in appellate status.  

Service connection for PTSD was granted pursuant to the 
veteran's initial claim for that benefit.  Governing law and 
regulations provide that, except as otherwise provided, the 
effective date of a grant of compensation benefits based upon 
an original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  (38 
U.S.C.A § 5110(a) (West 1991);  38 C.F.R. § 3.400 (2000).  
The effective date of a grant of disability compensation 
benefits based upon (i) Direct service connection will be the 
day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  Separation 
from service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  
38 C.F.R. § 3.400 (b)(2) (2000).  Although the veteran was 
discharged from service on November 29, 1966, his original 
claim for service connection for PTSD was not received until 
December 21, 1994.  

Further,  38 C.F.R. § 3.155(a) (2000) provides that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  

In this particular case, however, the record shows that the 
veteran submitted a claim for service connection for PTSD on 
December 21, 1994, and that at his personal hearing held in 
December 29, 1994, he submitted a copy of a November 14, 
1994, letter from the veteran to the Secretary of Veteran's 
Affairs, and a report of VA general medical examination, 
conducted on October 15, 1994, which cited the veteran's 
statements that he has nightmares of Vietnam; that while 
serving aboard ship, his ship was rammed by another 
destroyer; that he was pinned in a corner; and that he 
frequently has nightmares of being pinned in a corner and 
night sweats caused by these bad dreams.  A psychiatric 
evaluation disclosed that the veteran appeared anxious and 
admitted to feelings of depression and of having constant 
nightmares, and diagnosed PTSD.  

The Board finds that the date of receipt of the veteran's 
claim for service connection for PTSD is December 21, 1994, 
based upon the receipt of a claim for that benefit at the RO, 
and that no earlier claim, formal or informal, was received 
at the RO.  The Board further finds that the correct 
effective date of the grant of service connection for PTSD is 
December 21, 1994.  

The Court has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown,  6 Vet. App. 35, 38 (1993);  Cf. Swan v. Derwinski,  1 
Vet. App. 20, 20-23 (1990).  Thus the Notice of Disagreement 
seeking a rating in excess of 30 percent for PTSD was an 
appeal for all higher ratings, including a schedular 100 
percent rating.  

Further, this case addresses the assignment of an initial 
rating for disability following an initial award of service 
connection for PTSD.  In such cases, the rule from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App.  119 (1999).  
Therefore, the Board will review the medical evidence of 
record as it pertains to the disability at issue from the 
date of the initial rating evaluation.  Fenderson, id.

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under 38 C.F.R. Part 4, § 4.132.  Under those criteria, a 10 
percent rating for PTSD is warranted where the social and 
industrial impairment is less than that for a 30 percent 
disability, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment; 
while a 30 percent evaluation for PTSD is warranted where 
there is definite impairment in the ability to establish and 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "indefinite," below).  A 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior, or the claimant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996).

In  Hood v. Brown, the United States Court of Veterans 
Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  Hood v. Brown, 4 Vet. 
App. 301 (1993).  Thereafter, in a precedent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large.  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (2000).  That formula provides that occupational and 
social impairment with mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication will be rated as 10 
percent disabling; while occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
will be rated as 30 percent disabling.  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (on and after November 7, 1996).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  This 
veteran has been granted service connection for PTSD, 
effective December 21, 1994, and has appealed for a rating in 
excess of the 30 percent evaluation assigned from that date.  
The Board finds that the criteria for rating mental disorders 
in effect prior to November 7, 1996, is more favorable to the 
veteran than the newly-revised criteria for reasons discussed 
below.  

The medical record in this case shows that the veteran was 
assigned GAF scores of 55 (1994), of 58 (1997), and of 60 
(1998), each indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
In addition, the medical record shows that a psychosocial 
assessment of the veteran by a private mental health care 
provider, dated in October 1994, stated that the veteran's 
day-to-day functioning was very restricted due to his mental 
and physical problems; and that he was unable to work at all.  
A November 1994 report from Disability Determination 
Services, St. Louis, diagnosed PTSD, with symptoms of 
depression, nightmares, and anxiety, complicated by multiple 
physical problems greatly affecting his day-to-day 
functioning; not able to work.  A September 1995 decision by 
an Administrative Law Judge, Social Security Administration, 
noted that the veteran's depression severely affected his 
ability to relate to co-workers, deal with the public, 
interact with supervisors, deal with work stresses, function 
independently, and maintain attention and concentration, 
while an OHA Psychiatric Review Technique Form, dated in 
September 1995, disclosed a depressive syndrome characterized 
by anhedonia and a pervasive loss of interest in almost all 
activities; sleep disturbance; psychomotor agitation or 
retardation; and difficulty concentrating and thinking; and 
productive of moderate restrictions of activities of daily 
living, moderate difficulties in maintaining social 
functioning, and frequent deficiencies in concentration, 
persistence or pace resulting in failure to complete tasks in 
a timely manner in work settings or elsewhere.  

To the same point, a report of VA psychiatric examination, 
conducted in March 1997, found that the veteran had been 
agitated and depressed for years; that he experiences 
flashbacks and wakes up sweating after nightmares of being 
trapped in the magazine; that he was a loner and avoidant of 
people; that he had interpersonal problems with poor 
socialization; and that he experienced fluctuating mood 
states, anger, depression, and irritability.  Further, a 
report of VA psychiatric examination, conducted in December 
1998, found that the veteran had not worked since 1992; that 
he had a fear of going out; that he did not visit his family; 
that his Axis I diagnosis was PTSD; Axis II was secondary 
depression and bipolar disorder; and Axis V showed a Global 
Assessment of Functioning(GAF) Score of 60 percent, while 
noting that the veteran was unable to work because of PTSD 
and secondary depressed symptoms.  

The Board finds that, effective December 21, 1994, the 
veteran's service-connected PTSD was productive of impairment 
such that the ability to establish and maintain effective and 
favorable relationship with people was severely impaired, and 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain and retain employment.  This finding is supported 
by the above-cited medical evidence, and warrants assignment 
of a 70 percent rating for the veteran's service-connected 
PTSD, effective December 21, 1994.  

Moreover, prior to November 7, 1996, the provisions of  
38 C.F.R., Part 4, § 4.16(c) stated that in cases where the 
only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes the veteran from securing and following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 hundred percent scheduler evaluation under 
the appropriate diagnostic code.  The Board finds that the 
veteran's PTSD precluded him from securing and following a 
substantially gainful occupation as of December 21, 1994, the 
date of receipt of his claim.  Accordingly, the Board finds 
that the veteran is entitled to a schedular 100 percent 
evaluation for PTSD, effective December 21, 1994, under the 
provisions of  38 C.F.R., Part 4, § 4.16(c) (in effect prior 
to November 7, 1996).  In addition, the Board finds that such 
impairment is reasonably likely to continue for the remainder 
of the veteran's life, and that permanency is demonstrated 
such as to confer basic eligibility to Dependents Educational 
Assistance benefits.  

In addition to the foregoing, the applicable rating criteria 
on the effective date service connection was granted for the 
veteran's PTSD included three criteria pertaining to a 100 
percent rating for PTSD, and the Court has held that each is 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  As noted, prior 
to November 7, 1996, a 100 percent evaluation is warranted 
for PTSD where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy result 
in profound retreat from mature behavior, or the claimant is 
demonstrably unable to obtain or retain employment.  The 
Board finds that the evidence of record establishes that the 
veteran's PTSD alone caused him to be demonstrably unable to 
obtain or retain employment as of December 21, 1994.  
38 C.F.R. Part 4, §  4.132, Diagnostic Code 9411 (prior to 
November 7, 1996).  Accordingly, the Board finds that the 
veteran is entitled to a schedular 100 percent disability 
evaluation, effective December 21, 1994, under the provisions 
of  38 C.F.R., Part 4, § 4.16(c) (in effect prior to November 
7, 1996), and under the provisions of  38 C.F.R. Part 4, §  
4.132, Diagnostic Code 9411 (prior to November 7, 1996).  The 
Board finds that its determination disposes of the issue of 
an effective date prior to July 19, 1997, for the grant of a 
total disability rating based on unemployability due to 
service-connected disability.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence favors the appellant's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran has asserted that the schedular ratings are 
inadequate, the record in this case presents no evidence or 
argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  


ORDER

An earlier effective date of December 21, 1994, is granted 
for the assignment of a 70 percent schedular evaluation for 
PTSD.

An earlier effective date of December 21, 1994, is granted 
for the assignment of a 100 percent schedular evaluation for 
PTSD under  38 C.F.R. § 4.16(c) (1996).
REMAND

In its decisions of November 18, 1999, now vacated, the Board 
further remanded to the RO additional issues of secondary 
service connection for irritable bowel syndrome as secondary 
to PTSD, service connection for sinus arrhythmia as secondary 
to PTSD, service connection for hepatitis C, and service 
connection for low back disability because of the veteran's 
November 1996 request for a personal hearing.  In an RO 
letter of November 1999, the veteran was asked to submit any 
additional evidence not already of record with respect to the 
remanded issues, and to state whether he wanted a personal 
hearing.  The appellant failed to respond to that letter.  
However, the Board notes that in October 1997 the veteran was 
afforded a personal hearing before an RO Hearing Officer on 
the issue of an overpayment of VA nonservice-connected 
disability pension benefits, and that in December 1998, the 
veteran's attorney withdrew the request for a hearing at the 
RO or the Board with respect to other issues on appeal.  
Further, following the issuance of the Court's May 8, 2000, 
order, the appellant's attorney again submitted an October 
2000 statement in which he again withdrew any claim for a 
personal hearing before an RO Hearing Officer or before the 
Board.  

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim, and redefines VA's duty to assist, 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law is effective 
as of November 9, 2000, and must be applied to all pending 
appeals.  

Accordingly, all claims in Remand status which have been 
denied as not well-grounded must be readjudicated on the 
merits following any additional development found to be 
warranted.  The appellant and his attorney must be notified 
in writing of any additional information, or lay or medical 
evidence, that is necessary to substantiate those claims, 
including medical evidence which links or relates the 
veteran's irritable bowel syndrome and his sinus arrhythmia 
to his service-connected PTSD.  In addition, the veteran must 
be afforded a VA orthopedic and neurological examination by 
an appropriate specialist who has reviewed the veteran's 
service medical records and post service medical records 
pertaining to his low back injury, to include an opinion as 
to whether it is at least as likely as not that the veteran's 
current low back disability was caused or worsened by his 
documented inservice low back injuries.  In addition, the 
veteran must be afforded VA gastrointestinal and 
cardiovascular examinations by specialists who have reviewed 
his service medical records and post service medical records 
pertaining to those disabilities, to include opinions as to 
whether it is at least as likely as not that the veteran's 
current irritable bowel disease and sinus arrhythmia were 
caused or worsened by any documented inservice 
gastrointestinal or cardiovascular symptomatology, or were 
caused or worsened by his service-connected PTSD.  

Further, prior to adjudicating the veteran's claim for 
service connection for hepatitis C, the RO must review VBA 
letters 98-35 (April 8, 1998) and 98-110 (November 3, 1998), 
as well as VBA Fast Letters 99-41 (May 3, 1999) and 99-94 
(September 28, 1999).  The RO must comply in full with all 
directives contained in those letters.  

The documents contained in the veteran's claims folders are 
not in proper status for appellate review.  Multiple 
documents are filed out of chronological sequence, including 
the veteran's correspondence constituting a Substantive 
Appeal, received at the RO on May 6, 1996, perfecting his 
appeal of the October 6, 1995 rating action denying service 
connection for PTSD.  Neither the RO's nor the Board's review 
can be accomplished with the claims folders in their current 
state.  That situation must be rectified prior to returning 
the case to the Board for further appellate review.  Failure 
to properly reorganize the veteran's claims folders as 
specified herein will result in another remand to ensure 
compliance.  

The Board's review of the claims folder further fails to 
disclose that all actions requested in the Board's November 
1999 remand order have been satisfactorily completed, and 
that a Supplemental Statement of the Case was issued.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the Ro for the following actions:

1.  The RO should completely disassemble 
the veteran's claims folders, arrange 
their entire contents such that all 
documents are in chronological sequence 
according to the stamped date of receipt 
at the RO, and reassemble the claims 
folder in the current three volumes.  
Particular attention should be devoted to 
establishing that all evidence which was 
received at the RO subsequent to the 
rating decision of October 5, 1995, has 
been located, assembled, and filed in 
proper chronological sequence.  Upon 
completion, this action must be reviewed 
in order to ascertain that it has been 
completed in compliance with this 
instruction.  This action must be 
completed and reviewed prior to sending 
the claims folders to the VA medical 
facility for further VA specialist 
examinations of the veteran and medical 
opinions.

2.  The appellant and his attorney must 
be notified in writing of any additional 
information, or lay or medical evidence, 
that is necessary to substantiate his 
pending and unresolved claims now in 
Remand status, including medical evidence 
which links or relates the veteran's low 
back disability, hepatitis C, irritable 
bowel syndrome, or sinus arrhythmia to 
his period of active service, or medical 
evidence which links or relates the 
veteran's irritable bowel syndrome and 
his sinus arrhythmia to his service-
connected PTSD.  

3.  The veteran must be afforded a VA 
orthopedic and neurological examination 
by appropriate specialists who have 
reviewed the veteran's service medical 
records and post service medical records 
pertaining to his low back injury, to 
include an opinion as to whether it is at 
least as likely as not that the veteran's 
current low back disability was caused or 
worsened by his documented inservice low 
back injuries.  

4.  In addition, the veteran must be 
afforded VA gastrointestinal and 
cardiovascular examinations by 
specialists who have reviewed his service 
medical records and post service medical 
records pertaining to those disabilities, 
to include opinions as to whether it is 
at least as likely as not that the 
veteran's current irritable bowel disease 
and sinus arrhythmia were caused or 
worsened by any documented inservice 
gastrointestinal or cardiovascular 
symptomatology, or were caused or 
worsened by his service-connected PTSD.  

5.  Prior to adjudicating the veteran's 
claim for service connection for 
hepatitis C, the RO must review VBA 
letters 98-35 (April 8, 1998) and 98-110 
(November 3, 1998), as well as VBA Fast 
Letters 99-41 (May 3, 1999) and 99-94 
(September 28, 1999).  The RO must comply 
in full with all directives contained in 
those letters, to include any additional 
development indicated.  

6.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles 
v. Derwinski,  3 Vet. App. 129 (1992).

7.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
examiners do not affirmatively indicate 
that they have reviewed the veteran's 
service medical records, or if any 
requested opinions are not provided, the 
examinations reports are inadequate and 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board.  

8.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
service connection for a low back 
disability, for hepatitis C, for 
irritable bowel disease, and for sinus 
arrhythmia on a direct basis, and for 
service connection for irritable bowel 
disease and for sinus arrhythmia as 
secondary to PTSD, in light of the 
additional evidence. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
attorney should be provided an opportunity to respond.  The 
appellant should be advised of the requirements to initiate 
and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 27 -


- 1 -


